DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
______________________________________________________________________
Claims 1, 7, 8, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAPMAN et al. (US 2014/0261487) in view of WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057).
With respect to claim 1, CHAPMAN et al. a heating type flavor inhaler (Abstract; Paragraphs [0025], [0005]); comprising: an atomization chamber, inside 230, having an air inlet and outlet ports (Paragraph [0042]; Figure 1); a liquid container, 201, containing a liquid aerosol source (Paragraph [0041]) and a heater heating the aerosol source to atomize the aerosol source and to release aerosol (Paragraphs [0041] and [0042]). CHAPMAN et al. does not explicitly disclose that the atomization chamber further comprises a flavor source, such that liquid is supplied to the flavor source and is heated therewith to release flavor. 
WEIGENSBERG et al. discloses that the wick includes flavoring agent therein to activate by heating so that upon initiating the electronic cigarette, the activated flavoring/scent agent overcomes any burning smell (Paragraphs [0041], [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to 
With the flavor agent within the wick, the atomizer chamber also includes said flavor source. Moreover, as the liquid is drawn into the wick, the flavor source is supplied with the liquid and aerosolized therewith upon heating. 
It is not disclosed that the flavor source includes a tobacco material. WU discloses the use of shredded tobacco as the flavoring because it tastes and smells similar to a cigarette (Paragraph [0002]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use tobacco material as the flavoring of modified CHAPMAN et al., as taught by WU so that the flavor resembles an ordinary cigarette. 
With respect to claim 7, CHAPMAN et al. discloses that the liquid container supplied the aerosol source to the wick, and thus the flavor source, by immersing the ends of the wick into the aerosol source (Paragraph [0090]; Figure 1)
With respect to claim 8, CHAPMAN et al. discloses that the heater is a resistive heating element (Paragraph [0005]) wound around the wick (Figures 1, 3 and 4). 
With respect to claim 10, the scope of CHAPMAN et al. includes nothing else in the reservoir (Paragraph [0061]). Specifically, CHAPMAN et al. discloses that one or more additional component can be accommodated within the reservoir. Thus, there may not be any additional component in the reservoir other than the liquid. 
With respect to claim 11, CHAPMAN et al. discloses that the liquid can contain flavors (e.g., an additional flavor source in the liquid container) (Paragraph [0049]). 
With respect to claim 12, 
With respect to claim 14, CHAPMAN et al. disclose a reservoir layer that holds the liquid (Paragraph [0041]). 
With respect to claim 15, CHAPMAN et al. discloses a battery that powers the heater to for the aerosol from the liquid (Paragraphs [0037], [0045], [0059], [0090]). 
With respect to claim 16, CHAPMAN et al. a heating type flavor inhaler (Abstract; Paragraphs [0025], [0005]); comprising: an atomization chamber, inside 230, having an air inlet and outlet ports (Paragraph [0042]; Figure 1); a liquid container, 201, containing a liquid aerosol source (Paragraph [0041]) and a heater heating the aerosol source to atomize the aerosol source and to release aerosol (Paragraphs [0041] and [0042]). CHAPMAN et al. does not explicitly disclose that the atomization chamber further comprises a flavor source, such that liquid is supplied to the flavor source and is heated therewith to release flavor. CHAPMAN et al. discloses a battery that powers the heater to for the aerosol from the liquid (Paragraphs [0037], [0045], [0059], [0090]). 
WEIGENSBERG et al. discloses that the wick includes flavoring agent therein to activate by heating so that upon initiating the electronic cigarette, the activated flavoring/scent agent overcomes any burning smell (Paragraphs [0041], [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a flavor source in the wick of CHAPMAN et al., so that upon heating, the user will experience the flavor of the flavor source rather than other less pleasant scents. 
With the flavor agent within the wick, the atomizer chamber also includes said flavor source. Moreover, as the liquid is drawn into the wick, the flavor source is supplied with the liquid and aerosolized therewith upon heating. 
It is not disclosed that the flavor source includes a tobacco material. WU discloses the use of shredded tobacco as the flavoring because it tastes and smells similar to a cigarette (Paragraph [0002]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use tobacco material as the flavoring of modified CHAPMAN et al., as taught by WU so that the flavor resembles an ordinary cigarette. 



__________________________________________________________________________
Claims 2-6, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAPMAN et al. (US 2014/0261487) in view of WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057) as applied to claims 1, 7, 8, 10-12 and 14-16  above, and further in view of ALTHORPE et al. (US 2017/0360092).
With respect to claims 2, 3 and 13, modified CHAPMAN et al. does not explicitly disclose that the tobacco material is a molded body including leaf tobacco. ALTHORPE et al. discloses that the wick is molded to shape such that is can withstand forces that the device encounters (Paragraphs [0081] and [0083]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to mold the wick of modified CHAPMAN et al., as taught by ALTHORPE et al., so that it can be formed to a sufficiently rigid structure. 
Given that the shredded tobacco leaf (See WU, above) is included in the wick material (See WEIGENSBERG et al., above), the tobacco material is also implicitly molded along with the wick material. 
With respect to claims 4 and 5, modified CHAPMAN et al. discloses that the wick is made from cotton (CHAPMAN et al.; Paragraph [0081]) (e.g., absorbent material) and leaf tobacco (WU; Paragraph [0002]). 
With respect to claims 6 and 17-19, modified CHAPMAN et al. discloses that the wick is a body of bundled fibrous bodies (CHAPMAN et al.; Paragraph [0085]). Thus, given that the wick is molded to shape (See ALTHORPE et al., above), the wick comprises a body of bundled fibrous molded bodies. Specifically, in molding, each bundle is molded to shape. 
With respect to claim 20, modified CHAPMAN et al. discloses that the liquid container supplied the aerosol source to the wick, and thus the flavor source, by immersing the ends of the wick into the aerosol source (CHAPMAN et al.;  Paragraph [0090]; Figure 1)


____________________________________________________________________________
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAPMAN et al. (US 2014/0261487) in view of WEIGENSBERG et al. (US 2014/0166029) and WU (US 2015/0196057) as applied to claims 1, 7, 8, 10-12 and 14-16 above, and further in view of BOWEN et al. (US 2014/0345631)
With respect to claim 9, modified CHAPMAN et al. does not explicitly disclose that the flavor includes a salt. BOWEN et al. discloses that the flavor uses an acid in a salt formulation to provide a satisfactory affect to the user (Paragraph [0131]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a salt in the flavoring of modified CHAPMAN et al., as taught by BOWEN et al. so as to provide a satisfactory affect to the user. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745